DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 300 (see paragraph 31 of the specification and the replacement sheet for Figure 3 filed on 29 July 2020).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 7 and 15 are objected to because of the following informalities: “the curing module” should be replaced with “the at least one curing module” for consistency with claims 1 and 9. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the extruded material layer” in line 3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 5 will be interpreted as reciting “an extruded material layer” rather than “the extruded material layer”.
This same issue also applies to claim 13.
Claim 5 requires “sensors for measuring at least one of” several options, with these options including “identifying formation of the extruded material layer”. In other 
This same issue also applies to claim 13.
Claim 9 recites “A printing head comprising: a printing head…”. It is unclear whether claim 9 actually requires a printing head comprising a printing head or if the second “a printing head” was included in error. For purposes of examination, claim 9 will be interpreted as though the second “a printing head” was omitted. Claims 10-16 are rejected based on their dependency from claim 9.
Claim 14 refers to “a feeding system”. Claim 14 depends from claim 9, which also refers to “a feeding system”. It is unclear whether these feeding systems are distinct. For purposes of examination, claim 14 will be interpreted as reciting “the feeding system” rather than “a feeding system”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Application Publication No. JP 2018-122454 (“Takai”), cited in an IDS.
Regarding claim 1, Takai discloses a printing system (the three-dimensional modeling apparatus 1; see Figures 1 and 2 and page 2, lines 25-29, of the provided translation) comprising:
a control system (the control device 200; see Figure 4 and page 6, lines 18-23);
a printing head (the modeling module 100; see Figures 1 and 2 and page 3, lines 11-13) comprising:
a fluid communication (the filament 30 is melted in the modeling module 100; see page 3, lines 15-20) with a feeding system (the reel 31; see Figures 1 and 2 and page 3, lines 6-9) supplying printing material (the filament 30; see Id.);

a nozzle (the nozzle 21; see Figure 3 and page 3, lines 15-20) in fluid communication with the extruder (see Figure 3);
a rotation platform (the rotating table 82; see Figures 1 and 2 and page 3, lines 11-13) configured for rotation in at least one axis (see page 3, lines 35-43), wherein the rotation platform comprises:
at least one curing module (the UV lamp 181; see Figure 9 and page 13, lines 25-34); and
a rotary system providing power and control signals to the at least one curing module (such structure must necessarily be present; the UV lamp 181 requires power to function, and the surface reforming means, i.e., the UV lamp 181 or the atmospheric pressure plasma radiating device 80, is controlled by the surface treatment control section 205; see Figure 4, page 6, lines 25-30, page 7, lines 35-38, page 13, lines 25-27, and page 15, lines 28-39);
an operative connection to the control system (see Figure 4); and
an engine (the table rotation motor 83; see Figures 1 and 2 and page 3, lines 35-43) connected to a drive mechanism (the motor gear 83a; see Id.), wherein the drive mechanism operates the rotation platform (see Id.).

Regarding claim 2, Takai discloses wherein the control system comprises a curing module control system (the surface treatment control unit 205; see Figure 4 and i.e., the UV lamp 181 or the atmospheric pressure plasma radiating device 80) and a rotation platform control system (the drive control unit 204, which controls the table rotation motor 83; see Figure 4 and page 7, lines 27-33).

Regarding claim 9, please see the rejection of claim 1.

Regarding claim 10, please see the rejection of claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6-8, 11, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takai, as applied to claim 1 or 9 above, and further in view of U.S. Patent Application Publication No. 2017/0072626 (“McConville”), cited in an IDS.
Regarding claim 3, Takai discloses an active feedback system that communicates information to the control system (see page 7, lines 4-7). Takai does not disclose an active feedback system for monitoring material curing. However, “apparatus is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). Since Takai discloses all the structural limitations of claim 3, claim 3 is not patentable over Takai.
Alternatively, McConville discloses a controller 146 that uses a temperature sensor 140 to track the temperature of an object 110 during a printing process. The temperature sensor 140 can be an infrared sensor. See paragraph 18. A cure station 150 includes a radiation device 151 configured to direct radiation to cure ejected material. The radiation device 151 can be a UV lamp or a series of UV LEDs. A conditioning system 138 is configured to control the temperature of the object 110 after each layer of material deposition to bring the temperature to an optimum range for further deposition. See paragraph 24. The conditioning station 138 includes a cooling device 160 and a heating device 162 configured to cool or heat the object 110 based on the temperature sensed by the temperature sensor 140. See paragraph 25. The controller 146 is configured to control cooling elements 130 based on the temperature of the object 110 using temperature data from the temperature sensor 140, particularly to cool the object 110 to a desired curing temperature that enables efficient UV curing. See paragraph 27.


Regarding claim 4, modified Takai discloses wherein the active feedback system comprises sensors for measuring thermal intensity of a material polymerization reaction (the temperature sensor 140 of McConville can be an infrared sensor; the temperature sensor 140 can comprise a plurality of temperature sensors; see paragraph 18; see also MPEP 2114(II)).

Regarding claim 6, see MPEP 2114(II). Alternatively, see page 7, lines 9-25, of Takai, which discuss how feedback from the thermocouple 22b affects feeding of the filament 30 by the extruder 25.

Regarding claim 7, see MPEP 2144.04(VI)(B), which discusses In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Although the prior art reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Alternatively, McConville discloses that the radiation device 151 can be a UV lamp or a series of UV LEDs. See paragraph 24. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a series of UV LEDs for the UV lamp 181 of Takai since McConville 

Regarding claim 8, please see the rejection of claim 7.

Regarding claim 11, please see the rejection of claim 3.

Regarding claim 12, please see the rejection of claim 4.

Regarding claim 14, please see the rejection of claim 6.

Regarding claim 15, please see the rejection of claim 7.

Regarding claim 16, please see the rejection of claim 8.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takai in view of McConville, as applied to claim 3 or 11 above, and further in view of World Patent Application Publication No. WO 2019/023789 (“Sammut”).
Regarding claim 5, modified Takai does not disclose wherein the active feedback system comprises sensors for measuring at least one of extruded material layer height, curing module temperature, curing module light intensity, and identifying formation of the extruded material layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Takai to include a cooling device, temperature sensor, and corresponding feedback loop to prevent the UV lamp 181 of Takai from exceeding its operating temperature range during printing, as taught by Sammut. Also, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Regarding claim 13, please see the rejection of claim 5.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/860,021 (“the copending application”) in view of Takai, McConville, and Sammut.
Claim 8 of the copending application discloses nearly all the limitations of claims 1 and 9 of the present application. To the extent that certain limitations are not explicitly disclosed in claim 8, these features are taught by Takai. See above. Given the similarities between the system of claim 8 and that of Takai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated these missing features from Takai. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). This same logic applies to any features from Takai relied upon in the rejections of claims 2-8 and 10-16. The remaining features of these claims are obvious in view of McConville and Sammut for the reasons provided in the corresponding rejections.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Figures 19(a) and (b) of U.S. Patent Application Publication No. 2018/0207863 and Figure 5 of U.S. Patent Application Publication No. 2017/0066193.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MARC C HOWELL/Primary Examiner, Art Unit 1774